     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 1 of 9 Page ID #:157



      KEEFE M. BERNSTEIN (Tex. Bar No. 24006839)
1     Email: bernsteinK@sec.gov
2     ADMITTED PRO HAC VICE
      Attorney for Plaintiff                                       JS-6
3     U.S. Securities and Exchange Commission
      801 Cherry Street, Suite 1900
4     Fort Worth, Texas 76102
      Phone: 817-900-2607
5     Fax: (703) 813-9460
6     Local Counsel:
      Amy Longo (Calif. Bar No. 198304)
7     Email: LongoA@sec.gov
      U.S. Securities and Exchange Commission
8     444 South Flower Street, Suite 900
      Los Angeles, California 90071
9     Phone: 323-965-3835
      Fax: 213-443-1904
10
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
        SECURITIES AND EXCHANGE
14      COMMISSION,                              Case No. 2:20-cv-03676-RGK-PVC
15                  Plaintiff,
16                                               [PROPOSED] FINAL
              vs.                                JUDGMENT AS TO
17                                               DEFENDANTS RENEW SPINAL
        RENEW SPINAL CARE,                       CARE, INC., LASERSCOPIC
        INC., LASERSCOPIC                        MEDICAL CLINIC, LLC, JOE
18      MEDICAL CLINIC, LLC,                     SAMUEL BAILEY, BARRY
        JOE SAMUEL BAILEY,                       EDWARD MITCHELL,
19      BARRY EDWARD                             LAURENCE GROSSNICKLE, and
        MITCHELL, LAURENCE                       CHARLES CLEMENT
20      GROSSNICKLE, and                         GOUBERT, JR.
        CHARLES CLEMENT
21      GOUBERT, JR.,
22                  Defendants.
23
24          The Securities and Exchange Commission having filed a Complaint and
25    Defendants Renew Spinal Care, Inc. (“Renew”), Laserscopic Medical Clinic, LLC
26    (“Laserscopic”), Joe Samuel Bailey (“Bailey”), Barry Edward Mitchell
27
28                                           1
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 2 of 9 Page ID #:158




1     (“Mitchell”), Laurence Grossnickle (“Grossnickle”), and Charles Clement
2     Goubert, Jr. (“Goubert”) (collectively, “Defendants”), each having entered a
3     general appearance; consented to the Court’s jurisdiction over them and the subject
4     matter of this action; consented to entry of this Final Judgment without admitting
5     or denying the allegations of the Complaint (except as to jurisdiction and except as
6     otherwise provided herein in paragraph VIII); waived findings of fact and
7     conclusions of law; and waived any right to appeal from this Final Judgment:
8                                               I.
9           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Renew,
10    Laserscopic, Bailey, Mitchell, Grossnickle, and Goubert are permanently
11    restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
12    Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and
13    Rules 10b-5(a) and 10b-5(c) promulgated thereunder [17 C.F.R. §§ 240.10b-5(a),
14    240.10b-5(c)], by using any means or instrumentality of interstate commerce, or of
15    the mails, or of any facility of any national securities exchange, in connection with
16    the purchase or sale of any security: (1) to employ any device, scheme, or artifice
17    to defraud; and/or (2) to engage in any act, practice, or course of business which
18    operates or would operate as a fraud or deceit upon any person.
19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
20    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
21    binds the following who receive actual notice of this Final Judgment by personal
22    service or otherwise: (a) Renew’s, Laserscopic’s, Bailey’s, Mitchell’s,
23    Grossnickle’s, and Goubert’s officers, agents, servants, employees, and attorneys;
24    and (b) other persons in active concert or participation with such Defendants or
25    with anyone described in (a).
26                                              II.
27          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
28                                              2
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 3 of 9 Page ID #:159




1     that Renew, Laserscopic, and Bailey are permanently restrained and enjoined from
2     violating Sections 17(a)(1) and 17(a)(3) of the Securities Act of 1933 (the
3     “Securities Act”) [15 U.S.C. §§ 77q(a)(1), 77q(a)(3)] in the offer or sale of any
4     security by the use of any means or instruments of transportation or
5     communication in interstate commerce or by use of the mails, directly or
6     indirectly: (1) to employ any device, scheme, or artifice to defraud; and/or (2) to
7     engage in any transaction, practice, or course of business which operates or would
8     operate as a fraud or deceit upon the purchaser.
9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
10    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
11    binds the following who receive actual notice of this Final Judgment by personal
12    service or otherwise: (a) Renew’s, Laserscopic’s, and Bailey’s officers, agents,
13    servants, employees, and attorneys; and (b) other persons in active concert or
14    participation with such Defendant or with anyone described in (a).
15                                             III.
16          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
17    that Mitchell, Grossnickle, and Goubert are permanently restrained and enjoined
18    from violating Sections 17(a)(1), 17(a)(2) and 17(a)(3) of the Securities Act [15
19    U.S.C. §§ 77q(a)(1), 77q(a)(2) and 77q(a)(3)] in the offer or sale of any security by
20    the use of any means or instruments of transportation or communication in
21    interstate commerce or by use of the mails, directly or indirectly: (1) to employ any
22    device, scheme, or artifice to defraud; and/or (2) to obtain money or property by
23    means of any untrue statement of material fact or any omission to state a material
24    fact necessary in order to make the statements made, in light of the circumstances
25    under which they were made, not misleading; and/or (3) to engage in any
26    transaction, practice, or course of business which operates or would operate as a
27    fraud or deceit upon the purchaser.
28                                              3
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 4 of 9 Page ID #:160




1           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
2     that, as provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing
3     paragraph also binds the following who receive actual notice of this Final
4     Judgment by personal service or otherwise: (a) Mitchell’s, Grossnickle’s, and
5     Goubert’s officers, agents, servants, employees, and attorneys; and (b) other
6     persons in active concert or participation with such Defendant or with anyone
7     described in (a).
8                                              IV.
9           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
10    that Mitchell, Grossnickle, and Goubert are permanently restrained and enjoined
11    from violating Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or
12    indirectly, in the absence of any applicable exemption:
13          (a)    Unless a registration statement is in effect as to a security, making use
14                 of any means or instruments of transportation or communication in
15                 interstate commerce or of the mails to sell such security through the
16                 use or medium of any prospectus or otherwise;
17          (b)    Unless a registration statement is in effect as to a security, carrying or
18                 causing to be carried through the mails or in interstate commerce, by
19                 any means or instruments of transportation, any such security for the
20                 purpose of sale or for delivery after sale; or
21          (c)    Making use of any means or instruments of transportation or
22                 communication in interstate commerce or of the mails to offer to sell
23                 or offer to buy through the use or medium of any prospectus or
24                 otherwise any security, unless a registration statement has been filed
25                 with the Commission as to such security, or while the registration
26                 statement is the subject of a refusal order or stop order or (prior to the
27                 effective date of the registration statement) any public proceeding or
28                                               4
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 5 of 9 Page ID #:161




1                   examination under Section 8 of the Securities Act [15 U.S.C. § 77h].
2             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
3     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
4     binds the following who receive actual notice of this Final Judgment by personal
5     service or otherwise: (a) Mitchell’s, Grossnickle’s, and Goubert’s officers, agents,
6     servants, employees, and attorneys; and (b) other persons in active concert or
7     participation with such Defendants or with anyone described in (a).
8                                               V.
9             IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
10    that Mitchell, Grossnickle, and Goubert are permanently restrained and enjoined
11    from directly or indirectly, including, but not limited to, through any entity owned
12    or controlled by each of them, respectively, participating in the issuance, purchase,
13    offer, or sale of any security, provided, however, that such injunction shall not
14    prevent Mitchell, Grossnickle, or Goubert from purchasing or selling securities for
15    his own personal account.
16            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
17    that, as provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing
18    paragraph also binds the following who receive actual notice of this Final
19    Judgment by personal service or otherwise: (a) Mitchell’s, Grossnickle’s, and
20    Goubert’s officers, agents, servants, employees, and attorneys; and (b) other
21    persons in active concert or participation with such Defendant or with anyone
22    described in (a).
23                                              VI.
24            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
25    that:
26            Renew, Laserscopic, and Bailey are liable, on a joint and several basis with
27    each other, for disgorgement of $4,950,000, representing profits gained as a result
28                                               5
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 6 of 9 Page ID #:162




1     of the conduct alleged in the Complaint, together with prejudgment interest thereon
2     in the amount of $410,476;
3           Mitchell is liable for disgorgement of $634,123.23, representing profits
4     gained as a result of the conduct alleged in the Complaint, together with
5     prejudgment interest thereon in the amount of $61,230.72;
6           Grossnickle is liable for disgorgement of $210,031.09, representing profits
7     gained as a result of the conduct alleged in the Complaint, together with
8     prejudgment interest thereon in the amount of $20,280.52;
9           Goubert is liable for disgorgement of $69,089.17, representing profits gained
10    as a result of the conduct alleged in the Complaint, together with prejudgment
11    interest thereon in the amount of $6,671.22;
12          Renew is liable for a civil penalty in the amount of $189,427 under Section
13    20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
14    Exchange Act [15 U.S.C. § 78u(d)(3)];
15          Laserscopic is liable for a civil penalty in the amount of $189,427 under
16    Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
17    Exchange Act [15 U.S.C. § 78u(d)(3)];
18          Bailey is liable for a civil penalty in the amount of $189,427 under Section
19    20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
20    Exchange Act [15 U.S.C. § 78u(d)(3)];
21          Mitchell is liable for a civil penalty in the amount of $189,427 under Section
22    20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
23    Exchange Act [15 U.S.C. § 78u(d)(3)];
24          Grossnickle is liable for a civil penalty in the amount of $189,427 under
25    Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
26    Exchange Act [15 U.S.C. § 78u(d)(3)]; and
27          Goubert is liable for a civil penalty in the amount of $189,427 under Section
28                                             6
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 7 of 9 Page ID #:163




1     20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
2     Exchange Act [15 U.S.C. § 78u(d)(3)].
3           Defendants shall satisfy their payment obligations by paying the Securities
4     and Exchange Commission within 30 days after entry of this Final Judgment.
5     Defendants may transmit payment electronically to the Commission, which will
6     provide detailed ACH transfer/Fedwire instructions upon request. Payment may
7     also be made directly from a bank account via Pay.gov through the SEC website at
8     http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified
9     check, bank cashier’s check, or United States postal money order payable to the
10    Securities and Exchange Commission, which shall be delivered or mailed to
11          Enterprise Services Center
12          Accounts Receivable Branch
13          6500 South MacArthur Boulevard
14          Oklahoma City, OK 73169
15    and shall be accompanied by a letter identifying the case title, civil action number,
16    and name of this Court; the Defendant’s name as a defendant in this action; and
17    specifying that payment is made pursuant to this Final Judgment.
18          Defendants shall simultaneously transmit photocopies of evidence of
19    payment and case identifying information to the Commission’s counsel in this
20    action. By making this payment, the Defendant relinquishes all legal and equitable
21    right, title, and interest in such funds and no part of the funds shall be returned to
22    such Defendant.
23          The Commission may enforce the Court’s judgment for disgorgement and
24    prejudgment interest by moving for civil contempt (and/or through other collection
25    procedures authorized by law) at any time after 30 days following entry of this
26    Final Judgment. Defendants shall pay post judgment interest on any delinquent
27    amounts pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds,
28                                               7
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 8 of 9 Page ID #:164




1     together with any interest and income earned thereon (collectively, the “Fund”),
2     pending further order of the Court.
3           The Commission may propose a plan to distribute the Fund subject to the
4     Court’s approval. Such a plan may provide that the Fund shall be distributed
5     pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act
6     of 2002. The Court shall retain jurisdiction over the administration of any
7     distribution of the Fund. If the Commission staff determines that the Fund will not
8     be distributed, the Commission shall send the funds paid pursuant to this Final
9     Judgment to the United States Treasury.
10          Regardless of whether any such Fair Fund distribution is made, amounts
11    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
12    penalties paid to the government for all purposes, including all tax purposes. To
13    preserve the deterrent effect of the civil penalty, a Defendant shall not, after offset
14    or reduction of any award of compensatory damages in any Related Investor
15    Action based on Defendant’s payment of disgorgement in this action, argue that it
16    is entitled to, nor shall it further benefit by, offset or reduction of such
17    compensatory damages award by the amount of any part of Defendant’s payment
18    of a civil penalty in this action (“Penalty Offset”). If the court in any Related
19    Investor Action grants such a Penalty Offset, Defendant shall, within 30 days after
20    entry of a final order granting the Penalty Offset, notify the Commission’s counsel
21    in this action and pay the amount of the Penalty Offset to the United States
22    Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not
23    be deemed an additional civil penalty and shall not be deemed to change the
24    amount of the civil penalty imposed in this Judgment. For purposes of this
25    paragraph, a “Related Investor Action” means a private damages action brought
26    against Defendant by or on behalf of one or more investors based on substantially
27    the same facts as alleged in the Complaint in this action.
28                                                8
     Case 2:20-cv-03676-RGK-PVC Document 15 Filed 05/12/20 Page 9 of 9 Page ID #:165




1
2
3                                              VII.
4           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
5     Defendants’ Consents are incorporated herein with the same force and effect as if
6     fully set forth herein, and that Defendants shall comply with all of the undertakings
7     and agreements set forth therein.
8                                             VIII.
9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
10    for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
11    Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by
12    Bailey, Mitchell, Grossnickle, and Goubert, and further, any debt for
13    disgorgement, prejudgment interest, civil penalty or other amounts due by Bailey,
14    Mitchell, Grossnickle, or Goubert under this Final Judgment or any other
15    judgment, order, consent order, decree or settlement agreement entered in
16    connection with this proceeding, is a debt for the violation by such Defendant of
17    the federal securities laws or any regulation or order issued under such laws, as set
18    forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
19                                             IX.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
21    Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
22    of this Final Judgment.
23
24
      Dated: May 12, 2020
25
26                                            ____________________________________
                                              Honorable R. Gary Klausner
27                                            United States District Judge
28                                              9
